EXHIBIT INDEX Exhibit Number Description 3.1 Articles of Incorporation (1) 3.2 By-Laws(1) 5.1 Opinion of Cane Clark, LLP, with consent to use(1) 10.1 License Agreement (1) 10.2 Slack Services(1) 10.3 Bendio Services(1) 10.4 MERI China, LLC Manufacturing Bid(1) 10.5 Consulting Agreement (1) 23.1 Consent of Malone & Bailey, PC 24.1 Power of Attorney (see attached signature page) MALONE BAILEY LLP Certified Public Accounting Firm CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S-1/A (Amendment No. 7) of our report dated March 10, 2009with respect to the audited financial statements ofQE Brushes, Inc. for the year ended
